Citation Nr: 0026088	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  00-0082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
including as secondary to service-connected bronchial asthma.

2.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.

(The issue of entitlement to apportionment of the veteran's 
VA benefits on behalf of his dependent children is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to April 
1977.  

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied entitlement to an increased 
rating for bronchial asthma and service connection for sleep 
apnea.  The veteran has moved to Jacksonville, Florida.


REMAND

In January 2000, the veteran requested a hearing before a 
Member of the Board of Veterans' Appeals at the RO.  In a 
deferred rating decision dated in July 2000, a rating 
specialist at the Denver RO noted that when the file is 
returned from the Board on the issue of apportionment, the 
file should be sent to Jacksonville, Florida, for a Travel 
Board hearing.

Since Travel Board hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

As a result, the case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


